Citation Nr: 0936783	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  97-01 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability claimed as posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left hip 
disability, to include as secondary to service-connected 
lumbosacral strain.

3.  Entitlement to service connection for phlebitis of the 
right leg, to include as secondary to service-connected 
lumbosacral strain.

4.  Entitlement to an increased rating for lumbosacral 
strain, rated as 10 percent disabling prior to February 26, 
2008, and as 20 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to November 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The Board remanded the case for further evidentiary 
development in January 2006 and December 2007.  The case has 
now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran does not have PTSD due to an in-service 
combat stressor or a verified in-service noncombat stressor; 
no other acquired psychiatric disorder was present until more 
than one year following the Veteran's discharge from service 
and no such disorder is etiologically related to service.

2.  A left hip disability has not been present at any time 
during the pendency of this claim.

3.  Phlebitis of the right leg was not present in service, is 
not etiologically related to service, and was not caused or 
permanently worsened by the service-connected back disorder.

4.  Prior to July 30, 2003, the Veteran's lumbar spine 
disability was manifested by slight limitation of motion, 
characteristic pain on motion and mild symptoms of 
intervertebral disc syndrome. 

5.  From July 30, 2003, the Veteran's lumbar spine disability 
has been manifested by moderate limitation of motion without 
incapacitating episodes due to intervertebral disc syndrome; 
forward flexion of the thoracolumbar spine has not been 
limited to 30 degrees or less. 

6.  At no time during the period of the claim has there been 
any significant neurological impairment in either lower 
extremity due to the service-connected back disability.


CONCLUSIONS OF LAW

1.  Psychiatric disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (f) (2008).

2.  Left hip disability was not incurred in or aggravated by 
active service or by a service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2006); 
38 C.F.R. § 3.303 (2008).

3.  Phlebitis of the right leg was not incurred in or 
aggravated by active service or by a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. § 3.303 (2008).
 
4.  The criteria for a rating of 20 percent, but not more, 
for lumbosacral strain were met as of July 30, 2003, but not 
before then.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2003); 38 C.F.R. § 4.7 
(2008).



5.  The criteria for a rating higher than 20 percent for 
lumbosacral strain from July 30, 2003, are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5287, 5290 (2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for 
PTSD, left hip disability and right leg phlebitis, and to an 
increased rating for the service-connected lumbosacral 
strain.  The Board will initially discuss certain preliminary 
matters and will then address the pertinent law and 
regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In April 2003 the RO sent the Veteran a letter advising  him 
of the elements to establish entitlement to service 
connection for a disability on both a direct and secondary 
basis, and also the elements to establish entitlement to an 
increased rating for a service-connected disability; the 
Veteran had ample opportunity to respond before the claims 
were readjudicated.  In July 2008 the Appeals Management 
Center (AMC) sent the Veteran a letter detailing how VA 
determines the disability rating and how VA determines the 
effective date; again, the Veteran had ample opportunity to 
respond before the claims were readjudicated.

Although the letters above were sent after the initial 
adjudication of the claims, the Board finds there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claims.  There is no indication 
in the record or reason to believe that any ultimate decision 
of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of his claims.  In this 
regard, the Board notes that service treatment records 
(STRs), Service Personnel Records (SPRs), and VA outpatient 
records were obtained, and the Veteran was afforded 
appropriate VA examinations.  Neither the Veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate any of the claims.  The 
Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Entitlement to service connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Where a veteran served for at least 90 days during a period 
of war and manifests a psychosis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112 (2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  


Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection specifically for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

The regulation was recently amended to eliminate the 
requirement of evidence corroborating the occurrence of the 
claimed in-service stressor in claims in which PTSD was 
diagnosed in service.  

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

The scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009)



Evaluation of service-connected disability

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 (2008) concerning lack of 
normal endurance, functional loss due to pain, and pain on 
use and during flare-ups; the provisions of 38 C.F.R. § 4.45 
(2008) concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 (2008) 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.  VA's 
General Counsel, in a precedent opinion, has held that when a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised 
criteria may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome (IVDS) warrants a 10 percent 
rating if "mild" and a 20 percent rating if "moderate."  A 
40 percent evaluation is awarded for IVDS if it is severe 
with recurrent attacks and intermittent relief.  A 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, IVDS is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.26 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 2 provides that when evaluating on the basis 
of chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
pertaining to limitation of motion of the lumbar spine, a 
rating of 10 percent was warranted for slight limitation of 
motion.  A rating of 20 percent was warranted for moderate 
limitation of motion.  A rating of 40 percent was warranted 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).

Alternatively, under the criteria in effect prior to 
September 26, 2003, pertaining to lumbosacral strain, a 
rating of 10 percent was warranted with characteristic pain 
on motion.  A rating of 20 percent was warranted with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral in standing position.  A rating of 40 
percent was warranted for severe disability with listing of 
the entire spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with  osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria effective from September 26, 2003, 
lumbosacral spine disorders are to be evaluated under the 
general rating formula for rating diseases and injuries of 
the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 through 5242 (2008).  IVDS will be evaluated under 
the general formula for rating diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes (outlined above), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2008).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A rating of 10 percent is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent rating is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees, or 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  
Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating, and unfavorable ankylosis of 
the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, forward flexion of the thoracolumbar 
spine is 0 to 90 degrees, extension is 0 to 30 degrees, left 
and right lateral flexion is 0 to 30 degrees, and left and 
right lateral rotation is 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection for PTSD

Review of the Veteran's STRs shows he was diagnosed by a 
psychiatrist during basic training in July 1969 with chronic 
immature personality manifested by immaturity, tendency 
toward passive-aggressive behavioral patterns, dependency, 
and lowered frustration tolerance; the psychiatrist stated 
the Veteran had a poor prognosis for any change in his 
personality disorder and was considered to have poor 
potential for any satisfactory military adjustment.  The 
Veteran was nonetheless retained in military service.  The 
Veteran asserted a number of orthopedic problems during 
service, but the various examiners opined he was hysterically 
overreacting and exaggerating his symptoms due to 
psychosomatic reaction.  

SPRs include the record of an April 1970 psychiatric 
evaluation in which the Veteran was noted to have been 
referred for chronic adjustment problems.  The psychiatric 
diagnoses were character disorder and immature personality, 
manifested by passive-obstructionism, misbehavior and 
manipulation.  It was determined the Veteran had no 
psychiatric disease or defect warranting disposition through 
medical channels, but he was recommended for administrative 
separation from service.  The Veteran went on to receive a 
general discharge under honorable conditions; his separation 
examination in July 1970 showed psychiatric evaluation as 
"normal."

A March 1995 treatment note by the VA herbicide clinic shows 
complaint of PTSD symptoms, as well as a number of medical 
complaints; the physician diagnosed PTSD and referred the 
Veteran for psychiatric consult.  Thereafter, the evidence 
includes VA psychological counseling records dating from June 
through September 1995, in which the counseling notes show 
diagnostic impressions of PTSD and borderline personality 
disorder.

The Veteran was scheduled to undergo a VA PTSD examination in 
March 1996 but failed to report for the examination.

During VA counseling in 2000 the Veteran reported having been 
made to sift through approximately 50 bodies in a large net 
to identify American dead versus enemy dead, and tag the body 
parts.  The psychologist entered a diagnosis of PTSD.

The Veteran had a VA psychiatric examination in May 2002 
during which he reported having had conflicts during basic 
training with his drill sergeants, who at one point locked 
him in his wall locker.  He reported having been sent to 
Vietnam as a clerk typist but having served in the field for 
several weeks with the 1st Battalion of the 506th Infantry 
Regiment (1/506 IN).  The examiner stated the Veteran's 
account of his service was "rather confusing" and the 
Veteran reported having had nonjudicial punishment on 21 
occasions and having been tried by courts martial on three 
occasions; most of these disciplinary infractions were for 
fighting or insubordination.  The examiner noted the Veteran 
had been inconsistently diagnosed with PTSD during group 
counseling but did not meet the full criteria for such 
diagnosis.  The examiner diagnosed depressive disorder not 
otherwise specified (NOS) and personality disorder NOS with 
borderline features.  

The Veteran was examined by two VA psychologists in March 
2007; the Veteran's current group therapist was also present 
for part of the examination to provide input regarding the 
Veteran's progress in therapy.  The examiners noted the 
Veteran's memory for his active service, both before and 
during Vietnam, differed considerably from available records.  
The examiners noted the Veteran's demeanor during the 
interview in detail.  The examiners noted the Veteran had a 
long history of resistance to authority and passive-
aggressive and overtly aggressive behavior, leading to 
significant difficulties in his military and civilian 
careers; those traits are diagnosed as personality disorder 
NOS, not due to in-service injury or stressor.  The Veteran's 
reported depressed mood and anxiety were at least as likely 
as not to have been permanently aggravated by military 
service, although it was not possible to establish a pre-
military baseline.  In regard to PTSD, the examiners stated 
the Veteran reported several stressors which, if verified, 
would meet the DSM-IV criteria for PTSD stressors (i.e., 
being beaten by drill instructors, being assaulted by a mess 
sergeant, going on helicopter retrieval missions with Green 
Berets into Cambodia and Laos, and seeing a sergeant killed 
by a rocket-propelled grenade).  

The examiners stated that because the Veteran's symptoms were 
not clearly linked to the reported stressors, he did not meet 
the full DSM-IV criteria for PTSD.  However, his full anxiety 
symptoms and his increased depression were at least as likely 
as not due to or aggravated by military service, assuming 
verification of the reported stressors; those symptoms are 
diagnosed as anxiety disorder NOS.  The examiners formally 
diagnosed anxiety disorder NOS and personality disorder NOS 
with passive-aggressive and narcissistic traits.  The 
examiners stated the current diagnosis of anxiety disorder 
NOS represented a continuation of previous diagnoses of PTSD 
and depressive disorder NOS.  Assuming verification of 
stressor information, the anxiety disorder NOS is at least as 
likely as not due to military service.  The Veteran's 
symptoms did not meet full DSM-IV criteria for PTSD because 
there was no clear linkage between the reported stressors and 
his current re-experiencing symptoms; the diagnosis of 
anxiety disorder NOS reflected the fact the Veteran reported 
some, but not all, of the factors meeting DSM-IV criteria for 
PTSD.

The Veteran presented for VA psychiatric therapy in June 2007 
upset because he felt he had been misdiagnosed in the most 
recent VA examination.  The psychiatrist diagnosed current 
depressive disorder NOS and personality disorder, but did not 
diagnose PTSD.

The Veteran's wife sent two letters to VA (undated, but both 
received in May 2008) asserting she and the Veteran had been 
together since December 2000.  She described the Veteran's 
observed behavior, including isolation and incidents of rage.  
She detailed several stressors the Veteran had related to 
her: in one instance the Veteran witnessed a CH-47 Chinook 
helicopter crash and burn; the Veteran tried to help the 
injured and one badly burned victim asked the Veteran to 
shoot him.  On another occasion the Veteran was put on guard 
duty without a weapon, and when enemy sappers penetrated the 
defenses he witnessed an enemy soldier killed before his 
eyes.  On another occasion an enemy attack hit the tactical 
operations center (TOC) and the Veteran's sergeant major was 
killed. 

In his correspondence to VA the Veteran cited the following 
stressful events in service: (1) during basic training he was 
pushed down a flight of stairs by a drill sergeant; and (2) 
while serving with the 101st Airborne Division headquarters 
in Vietnam he observed a helicopter lifting a net containing 
bodies and body parts, some of which fell out and the Veteran 
had to gather up. 

During discussion with various VA medical providers the 
Veteran also reported the following incidents in service: (1) 
during basic training he was beat by his sergeants, thrown 
down a flight of stairs, locked in an ammunition locker and 
starved to half his normal body weight; (2) during basic 
training he endured hazing and "blanket parties" because he 
had a leg disorder that made him unable to keep up; (3) at 
some point during service a sergeant tried to stab him; (4) 
while in Vietnam the Veteran's commanding officer pointed a 
gun at him because the Veteran was having  problems with his 
legs;  (5) while in Vietnam he was in a firefight during 
which a comrade was burned by white phosphorus and begged the 
Veteran to shoot him and put him out of his misery (the 
Veteran did not comply with the request but felt guilty about 
having left his comrade alive in such pain; (6) while in 
Vietnam the Veteran participated in Operation RIPCORD during 
which his unit was sent to take a hill, during which 
operation his sergeant and many others were killed; the 
Veteran did not have a weapon; (7) during Operation MOCCASIN 
the Veteran's unit attacked a hill and many soldiers were 
killed; (8) while in Vietnam on trash-burning detail the 
Veteran witnessed as a sergeant was hit and killed by a 
rocket-propelled grenade (RPG).

The Veteran's Enlisted Qualification Record (DA Form 20) does 
not show the unit to which he was assigned in Vietnam.  
Correspondence relating to the Veteran's disciplinary 
infractions shows the Veteran's unit in Vietnam was 
Headquarters and Headquarters Company (HHC), 3rd Brigade 
(BDE) of the 101st Airborne Division (ABN DIV).  There is no 
indication the Veteran was formally assigned to 1/506 IN, 
although that battalion was part of the 3rd BDE.

In regard to the Veteran's disciplinary history, documents in 
SPRs show he was tried by special court martial in October 
1969 during basic training for three counts of disobeying 
lawful orders; he was acquitted of two of those counts, 
convicted of the third count, and sentenced to hard labor 
without confinement.  His DA Form 20 records one reduction in 
rank (from Private E-2 to Private E-1) in February 1970 by 
act of nonjudicial punishment (Article 15) at Oakland Army 
Base en route to Vietnam.  Documents in the SPRs also show he 
received a monetary fine under Article 15 in March 1970 
immediately on arrival in Vietnam for being out of uniform 
and reduced in rank under Article 15 in May 1970 for 
misconduct; he was also formally counseled four times for 
various offenses.  

Declassified after action reports relating to operations in 
and around Fire Support/Operations Base (FS/OB) RIPCHORD 
detail three major operations: RANDOLPH GLEN (1 January 1970 
to 31 March 1970), TEXAS STAR (1 April 1970 to 5 September 
1970), and JEFFERSON GLEN (5 September to 31 December 1970); 
thus, Operations RANDOLPH GLEN and TEXAS STAR both coincided 
with the Veteran's documented period of service in Vietnam.  
The after action report from Operation TEXAS STAR notes the 
3rd Brigade suffered an "extremely high" number of combat 
casualties: a total of 44 soldiers were killed and 292 
wounded; of those, HHC had 2 killed and none wounded; 1/506 
IN had 6 killed and 69 wounded.

In regard to the combat-related Vietnam stressors, the Board 
finds the Veteran did not participate in combat with the 
enemy.  Although the Veteran was demonstrably assigned to a 
unit that was in combat, he has not shown personal 
participation, nor has he presented a stressor specific 
enough to seek verification through the service department.  
The Veteran served in military occupational specialty (MOS) 
11B (light weapons infantry) and would be expected to have 
been awarded a Combat Infantry Badge (CIB) if he actually 
participated in combat, but there is no CIB shown in SPRs.  
Also, while the Veteran is shown to have a slight laceration 
he contends was due to shrapnel there is no award of the 
Purple Heart Medal or other entry in the STRs to show a 
combat wound.

Engagement in combat is not necessarily determined simply by 
reference to the existence or nonexistence of certain awards 
or MOSs.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In 
this case, however, the record is devoid of any objective 
evidence whatsoever showing the Veteran participated in 
combat, such as lay "buddy statements" or photographs or 
similar records.  

The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  However, the 
Board has carefully considered the Veteran's unsupported 
accounts of his combat stressors and finds them to not be 
credible.

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case the Board finds the Veteran's accounts of his 
alleged combat stressors are inconsistent.  For instance, he 
asserted on one occasion that a badly burned soldier begged 
the Veteran to shoot him during a patrol action in which the 
soldier was burned by white phosphorus, but on another 
occasion he asserted the soldier was burned in a helicopter 
crash.  He asserted he was sent on perimeter guard without a 
weapon, and also that he did not have a weapon when his unit 
was assigned to take a hill, but this is simply not credible 
for the time and place.  Finally, while the after action 
report of RIPCHORD documents that 3rd BDE of the 101st ABN DIV 
was in combat in and around FB RIPCHORD during the Veteran's 
tour in Vietnam, the same after action report documents the 
casualties in the Veteran's unit of assignment (HHC 3rd BDE) 
were very light, which makes his lurid accounts of personal 
involvement in combat unlikely.

In regard to the statements from the Veteran's wife, the 
letters show she did not meet the Veteran until 2000.  
Accordingly, although she is competent to report the 
Veteran's observed behavior since she met him, she is not a 
competent witness in regard to his actions in service because 
she has no firsthand knowledge of those actions.

The Board accordingly turns to the Veteran's claimed 
noncombat stressors, to include having been brutalized in 
various ways during basic training and threatened with deadly 
weapons by his unit commander and by at least one sergeant.

In regard to the claimed hazing during basic training, the 
Veteran has variously reported he was beat because he could 
not keep up physically due to his leg disorder, because he 
was overweight, because he was a conscientious objector, and 
because he had defended an African American recruit; he has 
also given inconsistent accounts of how often such hazing 
allegedly occurred ranging for once to three times to 
"routine."  Also, the Veteran's account to medical 
providers of extensive disciplinary infractions (three courts 
martial and 21 Article 15s) is not supported by the objective 
evidence of his SPRs (one court martial and at most five 
Article 15s).  As in the case of the combat-related 
stressors, the Board finds the Veteran's noncombat-related 
stressors are so inconsistent as to render his unsupported 
accounts not credible.

Because the Veteran has not presented a verified or 
verifiable in-service stressor the claim for PTSD must be 
denied.  The Board notes that just because a physician or 
other health care professional accepted the appellant's 
description of his active service experiences as credible and 
diagnosed the appellant as suffering from PTSD does not mean 
the Board is required to grant service connection for PTSD.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As noted above, the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
Clemons, 23 Vet. App. 1.  Accordingly, although the Veteran 
specifically claimed service connection for PTSD, the Board 
has considered whether service connection is warranted for 
any acquired psychiatric disorder other than PTSD.

The Veteran has been diagnosed with personality disorders but 
they are not diseases or injuries for VA compensation 
purposes.  He has not been diagnosed with a psychosis.  He 
has been diagnosed with a acquired psychiatric disorders 
including anxiety disorder NOS, depressive disorder NOS, and 
abuse of various substances.  None of these is shown by STRs 
to have been present during service.  The VA examiners stated 
anxiety disorder NOS is as likely as not service-connected if 
his claimed in-stressors are verified; since those stressors 
are not verified the Board has no basis on which to find the 
criteria for service connection for that disorder are met.

Based on the analysis above the Board finds the criteria for 
service connection for psychiatric disability are not met.  

Service connection for left hip disability

The Veteran has argued both direct causation (asserting his 
hip was injured during service when he was beat by his 
sergeants) and secondary causation (asserting his hip has 
been aggravated by the service-connected lumbar spine 
disability).  

Review of the Veteran's STRs shows he had an X-ray in August 
1969 of the lumbar spine, pelvis, right hip, femur and knee 
due to reported fall injury; the X-ray was negative.  In 
March 1970 he complained of pain and numbness in the hip; the 
Veteran was noted to have an externally rotated left foot, 
which he asserted was a lifelong condition; various 
orthopedic specialists opined his orthopedic complaints were 
psychosomatic rather than actual.  His separation physical 
examination in July 1970 showed evaluation of the lower 
extremities as "normal."

The Veteran had a VA medical examination in April 1971.  The 
Veteran made no complaint of a hip disorder, and the 
examination report is silent in regard to any observed hip 
abnormality.

The Veteran was scheduled to undergo VA examinations of the 
hips and joints in March 1996 and May 2003 but failed to 
report for those examinations.

VA X-ray of the left hip in July 2003 was negative.

The Veteran had a VA examination of the joints in January 
2004 during which the examiner noted the Veteran had an 
antalgic gait due to pain in the left knee and left hip.  The 
examiner noted range of motion of the hip and noted there was 
no significant pain in the hip joint but there was 
hypersensitivity with paresthesia along the left 
femorocutaneous dermatome.  The examiner's diagnosis was no 
joint pathology noted in the left hip; the reported burning 
sensation in the left thigh was probably secondary to lateral 
femorocutaneous nerve neuropathy.

VA X-ray of the left hip in November 2008 was a normal study.

On review, the Board finds no medical evidence of any 
disorder of the left hip.  In the absence of a proof of a 
current disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The requirement of a current disability is satisfied when the 
claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, even though the disability resolves prior to the 
Secretary's adjudication of the claim.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  In this case a left 
hip disability was not present when the claim was filed or 
thereafter.

In sum, the Veteran has complained of a painful hip but has 
not shown an actual hip disorder.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
can be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 
(Fed. Cir. 2001).  

Based on the analysis above the Board finds the criteria for 
service connection for a left hip disability on a direct or 
secondary basis are not met.  

Service connection for phlebitis of the right leg

The Veteran has argued both direct causation (asserting he 
had symptoms of phlebitis during service since being beat by 
two sergeants) and secondary causation (asserting phlebitis 
was caused or aggravated by the service-connected lumbar 
spine disability).  

Review of the Veteran's STRs shows no complaint of any venous 
disorder.  Pre-induction physical in March 1969 and 
separation physical in July 1970 both showed clinical 
evaluation of the vascular system as "normal."

The Veteran had a VA medical examination in April 1971 during 
which he reported varicose veins.  The examiner noted the 
presence of a few small superficial varices on the calf of 
the right leg, without edema.  

An RO rating decision in August 1971 denied service 
connection for claimed varicose veins based on a finding the 
condition was not shown during active service.

The Veteran presented for VA treatment for varicose veins in 
the right leg in November 1974; he was referred for surgery.  
He was treated again for varicose veins of the right leg in 
July 1980, and a VA surgery note in October 1980 ascribes the 
varicosity to chronic venous insufficiency; another VA 
surgical note the same month states the Veteran's symptoms 
were not completely typical of venous stasis and were 
probably representative of phlebitis of the right leg.

The Veteran was treated by VA in February 1995 for severe 
burning pain down both legs.  Both legs were found to be 
swollen on examination; the right leg had extensive 
varicosity.  The Veteran was fitted with below-the-knee 
stockings for both legs in March 1995.  A treatment note from 
the VA herbicide clinic dated in March 1995 also notes 
extensive varicosities on both legs, and subsequent treatment 
notes in 1995 cite varicose veins in the right leg with 
chronic venous insufficiency. 

The Veteran was scheduled to undergo a VA artery/veins 
examination in March 1996 but failed to report for 
examination.

The Veteran had a VA general medical examination in September 
1997 during which the examiner noted the presence of marked 
varicosities of the lower legs, worse in the right than the 
left.

The Veteran had a VA arteries/veins examination in May 2002 
during which the examiner noted the presence of varicose 
veins, worse in the right leg than the left; the Veteran 
stated he had such disorder since the 1970s.  The examiner 
diagnosed varicosities of the right medial leg but provided 
no opinion in regard to etiology.  The examination report is 
silent in regard to the presence of phlebitis specifically.

The Veteran had a VA arteries/veins examination in May 2003 
in which he reported having had varicose veins in the right 
leg since entering service; he had never been hospitalized 
for phlebitis but was told by a physician that he had 
phlebitis.  The examiner performed a clinical examination and 
noted observations in detail; in regard to the presence of 
phlebitis the examiner noted that only edema and varicosities 
were noted, without redness, warmth or tenderness.  The 
examiner diagnosed varicose veins and chronic venous 
insufficiency in the right lower leg and stated that if onset 
was during service the present problem was as likely as not 
service-connected.  In July 2003 the examiner issued an 
addendum opinion stating it is not likely the Veteran's 
claimed phlebitis of the right leg is secondary to the 
service-connected back strain.

The Veteran presented to the VA primary care clinic in 
September 2005 complaining of right leg pain; the clinician's 
impression was superficial thrombophlebitis.  However, a VA 
duplex vein study in September 2005 demonstrated normal 
compressibility and flow; the impression was no sonographic 
finding for acute deep venous thrombosis of the right lower 
extremity (RLE).

The Veteran presented for VA vascular surgery consult in 
October 2005 for evaluation of longstanding varicose veins of 
the right leg.  The Veteran reported a history of recurrent 
cellulitis in the right leg; he denied a history of 
phlebitis, deep vein thrombosis (DVT) or trauma.  Examination 
showed his extremities were warm with mild symmetric edema 
and prominent nontender varicosities.  The examiner's 
assessment was varicose veins of the right leg.

The Veteran presented for VA vascular surgery follow-up in 
April 2006.  He reported that many months previously he had a 
very large superficial varicose vein bulge out in the right 
leg but it spontaneously resolved.  He had tried compression 
stockings without much relief; he denied any history of 
phlebitis, DVT or trauma.  Examination was consistent with 
that in October 2005.   The examiner's assessment was 
varicose veins of the right leg.

The Veteran had a VA duplex vein study in March 2007 for 
history of chronic venous insufficiency.  The interpreter's 
impression was patent deep venous system of the right RLE 
with no evidence of thrombosis, and venous reflux in the 
right greater saphenous vein with evidence of old 
thrombophlebitis.

As a threshold matter, although the record shows the Veteran 
has varicose veins in the right leg there is inconsistent 
evidence of actual phlebitis (the medical reports refer to 
"history of thrombophlebitis" without ever documenting 
current phlebitis).  However, when a claimant makes a claim, 
he is seeking service connection for symptoms regardless of 
how those symptoms are diagnosed or labeled.  Clemons, 23 
Vet. App. 1.  The Board will accordingly consider the 
Veteran's claim to be for service connection for any venous 
disorder, however diagnosed.

The file documents the Veteran has a venous disorder of the 
RLE, which satisfies the first element of service connection.  
However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case there is no medical evidence the Veteran's 
venous disorder, however diagnosed, began during military 
service or is etiologically related to military service.  The 
Veteran stated the problem began during service, and a 
layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, the Veteran's contention is inconsistent with STRs, 
which are silent in regard to any venous abnormality.

The Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, in this case the 
separation physical examination showed the vascular system as 
"normal."  Accordingly, there is actual medical evidence 
inconsistent with the Veteran's assertion.

The VA examination in April 1971, five months after discharge 
from service, showed the presence of a few small superficial 
varices in the right calf, but varices and varicosities are 
not disorders for which service connection may be presumed if 
they become manifest within a year after discharge.  See 
38 C.F.R. § 3.309(a).

The VA examiner stated an opinion in May 2003 that the 
Veteran's current varicose veins were likely service-
connected with the qualification "if onset was during 
service."  The Board has found above that onset was not 
during service, so the examiner's qualified opinion in this 
case does not support service connection.  

The Veteran asserts he has been told by VA physicians that 
his phlebitis is traumatic in origin, which he contends 
supports his contention the disorder was caused by being beat 
during service.  However, hearsay evidence does not 
constitute competent medical evidence.  Robinette v. Brown, 8 
Vet. App. 69 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).  
("What a physician said, and the layman's account of what he 
purportedly said, filtered through a layman's sensibilities, 
is simply too attenuated and inherently unreliable to 
constitute medical evidence."  Robinette, 8 Vet. App. at 77 
(1995)).  Further, medical opinion states the Veteran's 
underlying problem is venous insufficiency; there is no 
mention of trauma being the underlying cause.  Finally, while 
STRs show treatment for trauma due to falling down the stairs 
(which the Veteran contends was actually due to having been 
thrown down the stairs), there is no indication in STRs that 
such trauma caused vascular damage.

In regard to secondary service connection, the July 2003 
addendum opinion by the VA examiner states it is not likely 
the Veteran's claimed phlebitis of the right leg is secondary 
to the service-connected back strain.  The findings of a 
physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  There is no competent evidence that the Veteran's 
phlebitis was caused or worsened by the service-connect back 
disorder.

Based on the analysis above the Board finds the criteria for 
service connection for phlebitis of the right leg on a direct 
or secondary basis are not met.  

Evaluation of lumbosacral strain

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The Veteran's claim for an increased rating was received in 
December 1995.  
VA outpatient treatment notes in 1995 show a history of back 
pain and diagnosed degenerative joint disease (DJD) of the 
spine, but do not record specific symptoms or range-of-motion 
data.

The Veteran was scheduled to undergo a VA examination of the 
spine in March 1996 but failed to report for the examination.  

The Veteran had a VA examination in April 1997 in which he 
reported neck and low back pain with numbness and pain in the 
upper and lower extremities, which he attributed to having 
been beaten up and thrown down a flight of stairs during 
basic training.  Examination of the lumbar spine revealed no 
swelling, redness, increased temperature, muscle spasm, 
deformity, tenderness or pain on percussion.  Range of motion 
was flexion to 80 degrees, extension to 30 degrees, lateral 
flexion to 35 degrees, and rotation to 30 degrees (combined 
range of motion 240 degrees).  The examiner noted the 
Veteran's full range of motion was limited by his obesity.  
Flip, Lasègue, clonus and Babinski signs were negative 
bilaterally.  Deep tendon reflexes (DTRs), and motor and 
sensory modalities were intact and physiologic.  There was no 
evidence of muscle wasting of the lower extremities.  The 
examination report is silent for any diagnosed low back 
musculoskeletal or neurological disorder, although the 
examiner did note cervical spine radiculopathy and median 
nerve entrapment neuropathy.

The Veteran had a VA general medical examination in September 
1997 during which he complained of many aches in his back and 
hands.  The examiner stated the Veteran had normal posture, 
carriage and gait but made no clinical observations relating 
specifically to the lower back. 

The Veteran was scheduled to undergo a VA examination of the 
spine in May 2003 but failed to report for examination.  

VA outpatient treatment notes in July 2003 show complaint of 
severe lumbago; the Veteran stated he believed he had 
sciatica.  On examination the spine was slightly tender, with 
slight left-sided radiculopathy.  Flexion was to 60 degrees 
and extension was to 20 degrees; rotation and lateral flexion 
were not recorded.  An X-ray study of the spine showed 
"mild" DJD at L5-S1 with disc space narrowing but was 
otherwise negative. 

The Board finds at this point that the evidence above shows 
entitlement to an evaluation of 20 percent effective from 
July 30, 2003, under the rating criteria in effect prior to 
September 2003.  The Veteran was shown on examination by a 
physician on that date to have flexion of 60 degrees, which 
approximates a "moderate" limitation of motion under 
Diagnostic Code 5292 (2003).  However, he did not have more 
than moderate limitation of motion, nor did he have IVDS 
symptoms warranting a higher alternative rating under 
Diagnostic Code 5293 (as in effect before and after September 
2002) or impairment that more nearly approximates severe 
lumbosacral strain warranting a rating higher than 20 percent 
under Diagnostic Code 5295 (2003).  

Prior to July 30, 2003, the Veteran's limitation of motion 
was not more than "slight" so rating in excess of 10 
percent under Diagnostic Code 5292 (2003) was not warranted.  
Symptoms of lumbosacral strain under Diagnostic Code 5295 
(2003) approximated characteristic pain on motion, warranting 
the current 10 percent, but he did not have symptoms 
approximating a higher 20 percent rating (muscle spasm on 
extreme forward bending or unilateral loss of lateral spine 
motion in standing position).  Finally, there is no 
indication of recurring attacks or incapacitating episodes of 
IVDS warranting a 20 percent rating under Diagnostic Code 
5293 as in effect before and after September 2002.  Moreover, 
no neurological impairment in either lower extremity was 
present during this period so a separate rating for such 
impairment is not warranted.

The Board accordingly finds a rating of 20 percent, but not 
more, is warranted effective from July 30, 2003, but not 
before.  

The Board now turns its attention to entitlement to a rating 
in excess of 20 percent after July 30, 2003.

The Veteran had a VA examination of the spine in January 2004 
during which he reported low back pain occasionally radiating 
down the left side with a burning and tingling sensation.  
The Veteran characterized the pain as 4-6/10, flaring to 
10/10.  Reported frequency of flare-up was daily, and 
reported duration was two weeks.  Symptoms were triggered by 
prolonged standing, walking, lifting heavy objects or 
bending.  The Veteran denied urinary or bowel incontinence.  
Active range of motion was flexion to 80 degrees with pain, 
extension to 20 degrees with mild pain, lateral bending to 25 
degrees with mild pain bilaterally and rotation to 35 degrees 
without pain bilaterally (combined range of motion 210 
degrees).  There were no significant tenderness of paraspinal 
muscles and no scoliosis or abnormal curvature of the spine.  
Straight leg raising (SLR) was 0 to 70 degrees bilaterally 
with hamstring tightness; Ely test could not be performed due 
to discomfort.  Muscle strength of quadriceps, hamstrings and 
ankles was 5/5 bilaterally.  Sensory examination revealed 
paresthesia along the left femorocutaneous nerve 
distribution.  Functionally, the Veteran was able to walk 
without assistive devices but had an antalgic gait due to 
pain in the left hip and knee.  The examiner diagnosed 
chronic low back pain syndrome related to degenerative disc 
disease (DDD) between L5 and S1.

A February 2008 treatment note by VA Physical Medicine and 
Rehabilitation Services (PMRS) states the Veteran was been 
referred due to history of low back pain.  The Veteran 
complained of radicular pain in both lower extremities, left 
worse than right.  Back pain was aggravated by prolonged 
standing and sitting and was alleviated by repositioning.  On 
examination of the back there was mild tenderness with deep 
palpation of the left paraspinals.  Range of motion was 
flexion to 60 degrees and extension to 10 degrees with pain 
at end range; rotation and lateral extension were not 
recorded.  SLR was negative seated and supine.  The clinician 
noted recent EMG study in December 2007 had shown no 
electrodiagnostic evidence of lumbar radiculopathy; instead, 
the peripheral neuropathy of the lower extremities was most 
likely due to diabetes.   

VA follow-up PM&RS notes dated in May 2008 show no new 
complaints.  Clinical observations including range-of-motion 
measurements were essentially identical to those in February 
2008.

The Veteran had a VA X-ray study of the lumbar spine in 
November 2008 for evaluation of polyarthralgia.  The 
impression was essentially normal study.

VA follow-up PM&RS notes dated in November 2008 state the 
Veteran reported pain radiating down both lower extremities.  
Clinical observations including range-of-motion measurements 
were essentially identical to those in February and May 2008.

On review of the evidence above, the Board finds that since 
July 30, 2003, the Veteran's range of forward flexion has 
been not worse than 60 degrees, which is squarely within the 
criteria for the current 20 percent rating under the criteria 
in effect prior to September 2003 and the criteria in effect 
thereafter.  Further, there is no indication of impairment 
more nearly approximating "severe" IVDS or "severe" 
lumbosacral strain warranting alternative rating under 
Diagnostic Codes 5293 and/or 5295 (2003), and no indication 
of incapacitating episodes warranting alternative rating for 
IVDS under Diagnostic Code 5293 (2002) or Diagnostic Code 
5243 (2008).  In addition, the Veteran has not been found to 
have radiculopathy due to the service-connected back 
disability.  Instead, he has been found to have peripheral 
neuropathy related to diabetes.  

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above, the 
Board has considered the lay evidence of record, including 
the Veteran's correspondence to VA and his comments to VA and 
other medical providers in regard to his subjective 
symptomology.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, even affording the Veteran full credibility in 
reporting his symptoms, there is nothing in his statements 
showing his service-connected back disability more closely 
approximated the schedular criteria for a rating in excess of 
20 percent at any time during the period under review.  Hart, 
21 Vet. App. 505.

Any reference to loss of work, no matter how minimal, raises 
the possibility of extra-schedular consideration because the 
question of extra-schedular rating is a component of a 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996), citing Floyd v. Brown, 9 
Vet. App. 88, 96 (1996) (the Board is obligated to consider 
the applicability of the extraschedular rating regulation).  
The Board has accordingly considered whether referral to the 
Compensation and Pension Service for extra-schedular review 
is appropriate in this case.

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the injury.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  In determining whether a case should 
be referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

In this case, the evidence shows that the Veteran has not 
required hospitalization for his back disorder and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability is in excess of that contemplated by the assigned 
ratings, to include the increase granted herein.  The Board 
accordingly finds referral for extraschedular evaluation is 
not warranted in this case.


ORDER

Service connection for psychiatric disability, to include 
PTSD, is denied.

Service connection for a left hip disability is denied.

Service connection for phlebitis of the right leg is denied.

The Board having determined that the Veteran's lumbosacral 
strain does not warrant a rating in excess of 10 percent 
rating prior to July 30, 2003, and warrants a 20 percent 
rating, but not higher, from July 30, 2003, the benefit 
sought on appeal is granted to this extent and subject to the 
criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


